Atkinson, J.
1. In an equitable suit for an accounting and other relief the pleadings showed, among others, an issue as to whether the plaintiff had agreed to execute to the defendants a mortgage on certain property, and was indebted to the defendants on account of credit extended on faith of a promise to execute the mortgage. The case was submitted to an auditor, who filed his report, and exceptions were duly filed. On a further trial of the case the jury returned a verdict finding in favor of some of the exceptions submitted to their consideration, and against others; and upon this verdict a final judgment was entered. The plaintiff excepted, and assigned error on the final judgment, and also upon an antecedent ruling disallowing an exception to the auditor’s report, *649the auditor holding: “I find that J. M. Carter [the plaintiff] agreed to give a mortgage on the crops of the Mobley place . . ” The exception was that the finding “is contrary to the evidence and is without evidence to support it.” The bill of exceptions contains no other assignment of error. Held: Though conflicting, the evidence was sufficient to sustain the finding of the auditor, and there was no error in disallowing the exception.
No. 901.
January 14, 1919.
Exceptions to auditor’s report. Before Judge Graham. Dooly superior court. February 7, 1918.
Joseph H. Hall and J. Gordon Jones, for plaintiff.
Jute Felton, for defendants.

Judgment affirmed.


All the Justices concur, except George, J., disqualified.